NUMBER 13-05-562-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
JOSE MUNIZ A/K/A RICARDO ZAMORA,                            Appellant,
 
v.
 
THE STATE OF TEXAS,                                                                 Appellee.
                             
On appeal from the 105th District
Court of Nueces County, Texas.
 
 
MEMORANDUM OPINION
 
                     Before
Justices Hinojosa, Rodriguez, and Garza
                            Memorandum Opinion
by Justice Garza




Appellant, Jose Ramon Muniz a/k/a Ricardo Reyes
Zamora, proceeding pro se, pleaded guilty to six counts of aggravated
sexual assault of a child and six counts of sexual assault of a child.  See Tex.
Pen. Code Ann. '' 22.021(a)(1)(B)(iii)-(iv), 2(B), 22.011 (a)(2)(C)
& (E) (Vernon Supp. 2005).  Appellant
was convicted by a jury and assessed punishment at life imprisonment and a
$10,000 fine for each aggravated sexual assault count and at twenty years= imprisonment and a $10,000 fine for each sexual
assault count.  The trial court ordered
that the sentences be served consecutively and that the fines be paid
consecutively.  By one issue, appellant
contends that the trial court=s cumulation order subjected him to cruel and unusual
punishment as prohibited by the Eighth Amendment to the U.S. Constitution.  We dismiss the appeal for failure to preserve
error.  
I. Preservation of Error 
By his sole issue, appellant contends the trial court
erred by ordering that the sentences be served consecutively.  The State contends the issue was not
preserved for our review because appellant did not raise his objection in the
trial court.  We agree.    
The record reflects that although given the
opportunity to object, appellant did not do so; thus, the issue was not
preserved for our review.  See Tex.
R. App. P. 33.1; see also Saldano v. State, 70 S.W.3d 873, 886
(Tex. Crim. App. 2002); Ponce v. State, 89 S.W.3d 110, 114-15 (Tex. App.BCorpus Christi 2002, no pet.) ( finding that
appellant failed to preserve his claims involving assessing illegal sentences
and ordering sentences to run consecutively because he did not raise an
objection in the trial court). 
Generally, an appellant may not complain of an error pertaining to his
sentence or punishment if he has failed to object or otherwise raise error in
the trial court.  See Mercado v. State,
718 S.W.2d 291, 296 (Tex. Crim. App. 1986); Ponce, 89 S.W.3d at 114-15;
Quintana v. State, 777 S.W.2d 474, 479 (Tex. App.BCorpus Christi 1989, pet. ref'd).  Thus, because appellant failed to object to
the trial court's punishment and sentence on the grounds alleged, appellant=s issue was not preserved.  See Jeffley v. State, 38 S.W.3d 847,
861 (Tex. App.‑Houston [14th Dist.] 2001, pet. ref'd).





Accordingly, we dismiss the appeal for failure to
preserve error.
 
                                                                                    
 
_______________________
DORI CONTRERAS GARZA,
Justice
 
Do not publish.                                              
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 6th day of July, 2006.